DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated September 1, 2022 was submitted on December 1, 2022.  Claims 1 and 6 were amended.  Claims 11-15 were added.  Claims 1-15 are currently pending.  Claim 10 has been withdrawn from consideration.
The amendment to the drawings has overcome the drawing objection (¶¶ 5-6 of the Office Action) and this objection has therefore been withdrawn.  
The amendment to the drawings and to claim 6 have also overcome the 35 U.S.C. § 112(b) rejections of claims 1-9 (¶¶ 13-16 of the Office Action) and these rejections have therefore been withdrawn.  Amended FIG. 1 provides written support for the limitation “fixing part”.  In particular, the fixing part #30 is a layer formed on the upper side of the substrate #10 and the auxetic #20 to fix the auxetic #20 and the substrate #10 (FIG. 1).
The amendments to claim 1 have been considered but are not persuasive and the prior art rejections of claims 1-6 and 9 (¶¶ 20-24 and 19-39 of the Office Action) have therefore been maintained as detailed below.  Because the limitations of dependent claims 7 and 8 were incorporated into claim 1, claim 1 as amended has been rejected for the reasons previous set forth with respect to claims 7 and 8.  New claims 11-15 have also been rejected as detailed below.
Claim Objections
Claim 15 is objected to because of the following informalities: in line 1, “plurality partitioned regions” should be changed to “plurality of partitioned regions”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 11, 12 and 15 are rejected under 35 U.S.C. §103 as being unpatentable over Joo et al. (U.S. Patent Application Publication No. 2016/0104850 A1, cited in previous Office Action) in view of Seghir et al. (“Extended PDMS Stiffness Range for Flexible Systems”, Sensors and Actuators A: Physical, Elsevier, 230, pp. 33-39, February 2015, cited in previous Office Action).
Regarding claim 1, Joo discloses a method of manufacturing a stretchable substrate (Title, Abstract of Joo, method of manufacturing a flexible film), the method comprising: generating a substrate part formed of an elastic material ([0011] of Joo, stretchable film includes a plurality of layers; a first one of the layers of the stretchable material is a substrate); generating an auxetic including a plurality of unit structures on the substrate part ([0011] of Joo, each of the layers is auxetic; the 2nd auxetic layer of the stretchable film is an auxetic part formed on the substrate part); and generating a fixing part on the substrate part ([0101] of Joo, stretchable film adhered to an object; FIG. 15, [0162] of Joo, stretchable film #100 attached to base substrate of display; object/display and adhesive or other means of attachment is a “fixing part”).
Joo does not specifically disclose that the substrate part and the auxetic contain the same elastic material, the substrate part and the auxetic further contain a curing agent, a ratio of the curing agent to the elastic material in the substrate part is a first ratio, a ratio of the curing agent to the elastic material in the auxetic is a second ratio, and the second ratio is greater than the first ratio.  Joo, however, discloses multi-layered stretchable films wherein the first and second layers have different rigidities ([0095] of Joo).  Joo also discloses that the stretchable film can be made of PDMS ([0086] of Joo).  Seghir discloses using PDMS for flexible electronics (pg. 1, left column, 1st full ¶ of Seghir).  According to Seghir, the flexibility of the PDMS can be tuned by modifying the cross-linker concentration (pg. 1 of Seghir).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the multi-layer structure of Joo with first and second PDMS layers having different rigidities since Seghir discloses that it was known to vary the rigidity or stiffness of PDMS (pg. 1 of Seghir).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Joo does not specifically disclose that the stretchable film is transparent.  As evidenced by Seghir, however, PDMS is a transparent material (pg. 1, left column, 1st full ¶ of Seghir).
Regarding claim 2, Joo discloses that, in response to an external force generated with respect to one axis, each of the plurality of unit structures causes deformation of the auxetic with respect to another axis ([0035] of Joo, when tension applied horizontally, film expands longitudinally or vertically).
Regarding claim 3, Joo discloses that the other axis comprises at least one of a first axis located perpendicular to the one axis on the same plane and a second axis based on a plane perpendicular to the same plane ([0035] of Joo, when tension applied horizontally, film expands longitudinally or vertically).
Regarding claim 11, Joo does not specifically disclose that the auxetic has a higher strength than those of the substrate part and the fixing part.  Joo, however, discloses that the film may have a plurality of layers having auxeticities and rigidities different from one another ([0011] of Joo).  Joo therefore suggests forming an auxetic layer having a relatively high rigidity on a different layer having a relatively low rigidity.  Joo also discloses forming a boundary gap corresponding to the auxetic material in a film layer and filling the boundary gap with a relatively high rigidity material (FIG. 7, [0091] of Joo).  The resulting flexible film would have a substrate part (i.e., the less rigid material of the preliminary film on which the higher rigidity material is deposited), an auxetic (i.e., the more rigid material filling the boundary gap) and a fixing part (i.e., the lower rigidity material of the preliminary film material remaining between the filled boundary gap auxetic material).  The resulting film material would include an auxetic having a higher strength (i.e., resistance to deformation or rigidity) than those of the substrate part and the fixing part.  Moreover, a layer with higher rigidity would have a higher strength than a layer with lower rigidity since the more rigid layer would deform less under a given force and would therefore have a higher capacity to withstand force than the less rigid layer.
Regarding claim 12, Joo discloses that the auxetic structures included in the auxetic have a reentrant structure (FIGS. 1-2 of Joo).
Regarding claim 15, Joo discloses that the auxetic has a plurality of partitioned regions, and each of the partitioned regions has different intervals or thicknesses of auxetic structures (FIGS. 1-2 of Joo, buffer region III has different re-entrant pattern; [0011] of Joo, stretchable film has different layers and regions having different auxeticities).
Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Seghir as applied to claim 1 above and further in view of Hong et al. (U.S. Patent Application Publication No. 2015/0189741 A1, cited in previous Office Action).
Regarding claim 4, Joo does not specifically disclose that the generating of the auxetic comprises performing a printing process utilizing an elastic material.  Hong, however, discloses forming a polymer strain control pattern on a stretchable substrate using a printing process ([0027] of Hong).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a printing process to form the auxetic layers in the method of Joo since Hong establishes that it was known to form such layers using a printing process.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Regarding claim 5, Joo does not specifically disclose that the generating of the auxetic further comprises: performing first curing; and performing second curing; and the performing of the second curing proceeds at a higher temperature than the performing of the first curing.  Joo, however, discloses forming the auxetic layer from PDMS and curing the PDMS ([0085] of Joo).  Seghir discloses using PDMS for flexible electronics (pg. 1, left column, 1st full ¶ of Seghir).  Seghir also discloses curing the PDMS at 100 ℃ and subsequently post-curing the PDMS at a second temperature higher than the first temperature (pg. 4, ¶ spanning columns of Seghir).  According to Seghir, post-baking results in higher tensile modulus values for the cured PDMS (pg. 4, FIG. 4 of Seghir).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to cure and post-cure the PDMS auxetic material in the modified method.  One of skill in the art would have been motivated to do so in order to provide higher tensile modulus values for the cured PDMS auxetic layers as taught by Seghir (pg. 4, FIG. 4 of Seghir).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Seghir and Hong as applied to claim 5 above and further in view of Everaerts et al. (U.S. Patent Application Publication No. 2013/0271828 A1).
Regarding claim 6, Joo does not specifically disclose that generating of the fixing part comprises: supplying the fixing part in a liquid state to the substrate part coupled to the auxetic; and performing third curing.  Joo, however, discloses attaching the stretchable film to the bottom surface of a display device (FIG. 14, [0162] of Joo).  Everaerts discloses bonding optical assemblies including stretchable optical films together using a liquid optically clear adhesive (LOCA) for display applications ([0003], [0026] of Everaerts).  According to Everaerts, the liquid adhesive is applied directly to one of the substrates and subsequently cured ([0071] of Everaerts).  Also according to Everaerts, use of the LOCA results in improved wetting of the substrates and reduced assembly stress ([0026] of Everaerts).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a LOCA applied to the stretchable film to attach the stretchable film to the base substrate of the display device in the modified method.  One of skill in the art would have been motivated to do so in order to improve wetting of the substrates and reduced assembly stress as taught by Everaerts ([0026] of Everaerts).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Seghir as applied to claim 1 above and further in view of Choi et al. (Korean Patent Application Publication No. KR 10-2020-0082370 A, cited in IDS submitted February 17, 22, machine language translation provided in previous Office Action and cited below).
Joo does not specifically disclose that the auxetic comprises one or more microstructures for controlling a mechanical deformation distribution generated in response to an external force with respect to one axis, and the one or more microstructures are provided inside each of the plurality of unit structures.  Choi, however, discloses a stretchable device comprising a plurality of auxetic substrates and a plurality of structures inserted into the substrates (Abstract of Choi).  According to Choi, the structures reduce the Poisson’s ratio of the substrates and improve stretchability ([0056] of Choi) and prevent the device from being reduced in a direction perpendicular to an external force applied to the device ([0059] of Choi).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to include structures as disclosed by Choi in each of the unit cells of the stretchable auxetic film of Joo.  One of skill in the art would have been motivated to do so in order to reduce the Poisson’s ratio of the substrates and improve stretchability and prevent the device from being reduced in a direction perpendicular to an external force applied to the device as taught by Choi ([0056], [0059] of Choi).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joo in view of Seghir as applied to claim 1 above and further in view of Novak et al. (“Auxetic Cellular Materials – a Review”, J. Mech. Eng., vol. 62, No. 9, pp. 485-493, Sept. 2016, https://www.sv-jme.eu/article/auxetic-cellular-materials-a-review/).
Regarding claims 13 and 14, Joo does not specifically disclose that the auxetic structures included in the auxetic have a rotating rigid body structure as recited in claim 13 or that the auxetic structures included in the auxetic have a chiral structure as recited in claim 14.  Joo, however, discloses auxetic structures having a re-entrant structure (FIGS. 1-2 of Joo).  Novak discloses that re-entrant structures, rotating rigid body structures and chiral structures were known types of auxetic materials (pp. 486-487 of Novak).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute auxetic structures having a rotating rigid body structure or a chiral structure for the reentrant structures.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § 2143 I B).  As evidenced by Joo and Seghir, the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components.  In addition, as also evidenced by Novak, the substituted components and their functions were known in the art.  One of ordinary skill in the art could also have substituted one known element for another, and the results of the substitution would have been predictable.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
The applicant asserts that Joo and Seghir are silent with respect to the feature that the substrate part and the auxetic contain the same elastic material (pg. 8, 4th full ¶ of the amendment).  Joo, however, discloses that the stretchable film can have layers having different rigidities ([0095] of Joo).  Joo also discloses making the less rigid layer from PDMS ([0099] of Joo).  Seghir discloses that the rigidity of PDMS can be tuned by varying the ratio of base polymer to crosslinking agent (Abstract of Seghir).  In particular, Seghir discloses that higher ratios of crosslinking agent to base polymer result in higher stiffness (pg. 4, Fig. 3 of Seghir).  Seghir therefore provides motivation to use PDMS for both the more rigid and less rigid materials and to vary the amount of crosslinker to achieve the desired rigidity.
The applicant asserts that the disclosure in Seghir that the flexibility of PDMS can be tuned by modifying the cross-linker concentration is not sufficient to disclose the specific feature of a ratio of curing agent in the substrate is a first ratio, a ratio of curing agent to elastic material in the auxetic is a second ratio and the second ratio is greater than the first ratio (pg. 8, 5th full ¶ of the amendment).  As set forth above, however, Seghir provides motivation to use PDMS for both the more rigid and less rigid materials in the method of Joo and to vary the amount of crosslinker to achieve the desired rigidity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mohamed et al. (“Mechanical Properties of Graded Polydimethylsiloxane for Flexible Electronics”, J. Phys: Conf. Series, Vol. 1150, March 2019, https://iopscience.iop.org/article/10.1088/1742-6596/1150/1/012030) discloses PDMS for flexible electronics comprising layers of PDMS with different ratios of base polymer to curing agent (Abstract of Mohamed).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746